                 Case 2:20-cr-00050-KJM Document 80 Filed 02/12/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00050-KJM
12                                Plaintiff,             STIPULATION REGARDING TEMPORARY
                                                         RELEASE; FINDINGS AND ORDER
13                          v.
14   ALFRED VILLASENOR,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      The defendant, who is a medical doctor, is facing a separate, administrative law hearing

21 before the Medical Board of California.

22          2.      On February 8, 2021, the parties represented to the Court that they had jointly agreed to

23 an 8-hour temporary release of the defendant so that he may meet with Mr. Jonathan Turner, an

24 administrative law attorney representing him in his administrative law case.

25          3.      Mr. Turner is available to meet with the defendant on February 23, 2021. Mr. Turner’s

26 law office is located at 1007 7th Street, Suite 304, Sacramento, CA 95814.

27          4.      The parties agree and stipulate, and request that the Court find the following:

28                  a)     The defendant is to be temporarily released to the custody of a defense


      STIPULATION REGARDING TEMPORARY RELEASE;           1
      ORDER
               Case 2:20-cr-00050-KJM Document 80 Filed 02/12/21 Page 2 of 3


 1           investigator for the Federal Defenders of the Eastern District of California so that he may meet

 2           with Mr. Turner in Mr. Turner’s law office.

 3                  b)      The defendant shall be released into the custody of the defense investigator, who

 4           will be waiting for him outside the jail, at 9:00 a.m. on February 23, 2021 and shall return to the

 5           Sacramento County Jail no later than 5:00 p.m. the same day.

 6                  c)      The defense investigator will escort the defendant directly to and from Mr.

 7           Turner’s office, with no stops along the way.

 8                  d)      While on release, the defendant will remain in the care, custody and control, and

 9           within eyesight, of the defense investigator. The only exceptions to the “within eyesight”

10           requirement are 1) that the defense investigator may remain outside Mr. Turner’s internal office

11           during the defendant’s meeting with Mr. Turner, and 2) when the defendant is in the restroom.

12                  e)      The defendant will abide by all laws, and will not consume any alcohol or

13           controlled substance, prescribed or not, during the period of his temporary release.

14                  f)      Except from the defendant’s criminal defense attorney, Assistant Federal

15           Defender Noa Oren, Ms. Oren’s staff, Mr. Turner, and Mr. Turner’s staff, the defendant shall not

16           meet with any other people during his temporary release.

17                  g)      All involved parties shall abide by the Center for Disease Control and

18           Prevention’s recommended COVID-19 precautions, including social distancing and the use of

19           face masks.

20 //

21

22 //

23

24 //

25

26 //

27

28 //

        STIPULATION REGARDING TEMPORARY RELEASE;           2
        ORDER
             Case 2:20-cr-00050-KJM Document 80 Filed 02/12/21 Page 3 of 3


 1               h)      The defense investigator will contact Pretrial Services and the United States

 2        Marshal immediately at the phone numbers provided to him or her by defense counsel should

 3        any issue arise during the release period.

 4        IT IS SO STIPULATED.

 5

 6
     Dated: February 11, 2021                              MCGREGOR W. SCOTT
 7                                                         United States Attorney
 8
                                                           /s/ ADRIAN T. KINSELLA
 9                                                         ADRIAN T. KINSELLA
                                                           Assistant United States Attorney
10

11
     Dated: February 11, 2021                              /s/ NOA OREN
12                                                         NOA OREN
13                                                         Assistant Federal Defender
                                                           Counsel for Defendant
14                                                         ALFRED VILLASENOR

15

16                                        FINDINGS AND ORDER

17        IT IS SO FOUND AND ORDERED this 11th day of February, 2021.

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING TEMPORARY RELEASE;          3
     ORDER
